Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: 
	The prior art does not show or fairly suggest the claimed invention of a camera lens, having the claimed structure and claimed limitations and method step limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed structural elements and claimed conditional limitations, including as recited in the amended independent claim 1 (where claims 2-6 depend from claim 1), A camera lens, comprising, from an object side: a first lens having a positive refractive power; a second lens having a negative refractive power; a third lens having a positive refractive power; a fourth lens having a positive refractive power; a fifth lens having a negative refractive power; and a sixth lens having a positive refractive power, wherein the camera lens satisfies following conditions: 
-2.50≤f1/f2≤-1.50; and
0.07≤d2/f,
where, f denotes a focal length of the camera lens; f1 denotes a focal length of the first lens; f2 denotes a focal length of the second lens; and d2 denotes an on-axis distance from an image side surface of the first lens to an object side surface of the second lens.
The closest prior art of the reference, cited below, is considered to be Teraoka (U.S. Patent Pub. 2021/0048632 A1, meets the limitations of the claimed invention and 
An object of the present invention is to provide a camera lens system, which includes six lenses and yet has good optical characteristics under near-infrared light; and has a bright F number.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Drawings
The drawings were received on 12-26-19.  These drawings are approved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following are a U.S. Patent and U.S. Patent Pubs. directed to camera optical lens systems having at least seven lens elements, but fail to teach or fairly suggest the claimed invention as recited; also some references are related by a common assignee and/or at least one inventor:
	Lee et al				U.S. Patent 8,780,454 B2
	Tsai et al				U.S. Patent Pub. 2012/0243108 A1
	Huang					U.S. Patent Pub. 2013/0050846 A1
	Tsai et al				U.S. Patent Pub. 2016/0033744 A1

	Park					U.S. Patent Pub. 2016/0085052 A1
	Huang					U.S. Patent Pub. 2016/0187620 A1
	Chen					U.S. Patent Pub. 2016/0187621 A1
	Teraoka				U.S. Patent Pub. 2018/0024323 A1
	Teraoka				U.S. Patent Pub. 2018/0024324 A1
	Teraoka				U.S. Patent Pub. 2018/0024325 A1
	Teraoka 				U.S. Patent Pub. 2018/0024326 A1
	Teraoka				U.S. Patent Pub. 2021/0048632 A1.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm (ET); subject to flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/EVELYN A LESTER/Primary Examiner
Art Unit 2872